Lipscomb, J.
The defendant, in error brought suit in the District Court on a promissory note executed by Robert L. Lane, Ann T. Lane, James H. Poston, (the plaintiff in error,) and Oliver C. Lane, jointly and severally, payable to Hill and Frazier or order. This suit was brought against John H. Poston only. It seems, however, that there was another suit pending at the same time on tiie same note against Oliver C. Lane, another of the makers of tiie note, as it appears from the record that at the Fall Term of the court A. D. 1851, the following entry was made on the record:
G72. John F. Williams v. James II. Poston.
G73. John F. AVilliams v. Oliver C. Lane.
Now comes tiie parties by their attorneys, and the defendants move the court to consolidate the cases, both being on one and the same cause of action, which motion, being considered by the court, is sustained. And now, by order of tiie court, comes a jury of twelve good and lawful men, to wit, George AV. Jones, and eleven others, &c., who returned a verdict for tiie plaintiff. On which the court rendered a judgment against Poston and Lane for the amount of the verdict and costs, and for cost of the suit in the ease No. G73, of tiie plaintiff v. Oliver C. Lane. The correctness of tiie judgment is the only question presented for our consideration by the counsel for Poston, who had himself obtained the order for consolidating the cases.
There is no doubt the order was correct on the application of the defendant. It saved unnecessary cost to them without putting them in a worse condition. The judgment is affirmed with ten per cent, damages for delay.
Affirmed with damages.